                      Case 1:19-cv-11880-VSB Document 57 Filed 08/11/21 Page 1 of 2



                                                                                                                Adam E. Collyer
                                                                                                      77 Water Street, Suite 2100
                                                                                                     New York, New York 10005
                                                                                                 Adam.Collyer@lewisbrisbois.com
                                                                                                            Direct: 646.783.1723




    August 9, 2021                                                                                               File No. 37986.4139

   VIA ECF
   The Honorable Vernon S. Broderick
   United States District Court
   Southern District of New York
   40 Foley Square, Courtroom 518
   New York, New York 10007                                                                            8/11/2021

                Re:        Rubio v. BSDB Management Inc. et al
                           Civil Case No. 1:19-cv-11880-VSB

   Dear Judge Broderick:

          We represent Defendants BSDB Management Inc., Marvin Neiman, and Dov Lebovic in the
   above-referenced matter. We write to seek an extension of time to submit the revised settlement
   agreement and Cheeks fairness application in the above-referenced matter, from August 9 to August
   18, 2021.

           On July 9, 2021, the Court entered an Order dated July 8, 2021 denying approval of the
   parties’ proposed settlement agreement without prejudice as the Court found that the release
   provision in the proposed settlement agreement did not meet the standards for approval established
   by courts in this district. The Court then directed the parties to file, within 30 days of the Court’s
   order, a revised proposed settlement agreement or file a joint letter that either requests an extension
   of time or indicate the parties’ intention to abandon settlement 'NW1R .

           The parties jointly request an extension of time to submit their revised settlement agreement
   and Cheeks fairness application. The parties have finalized the terms of the revised settlement
   agreement and are working towards revising the Cheeks fairness application. Specifically, the
   parties are working together to revise the Cheeks fairness application and the extra time will assist
   us in presenting the most complete Cheeks fairness application to the Court. This is the parties’ first
   request for an extension of time to submit the revised settlement approval application.

                We thank the Court for its time and attention to this matter.




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA   •    MARYLAND         •       MASSACHUSETTS    •   MISSOURI   •   NEVADA   •   NEW JERSEY      •   NEW MEXICO   •   NEW YORK
NORTH CAROLINA         •   OHIO       •   OREGON   •   PENNSYLVANIA   •   RHODE ISLAND     •   TEXAS   •   WASHINGTON   •   WEST VIRGINIA
          Case 1:19-cv-11880-VSB Document 57 Filed 08/11/21 Page 2 of 2

The Honorable Vernon S. Broderick
August 9, 2021
Page 2



                                              Respectfully,

                                              /s/ Adam E. Collyer

                                              Adam E. Collyer of
                                              LEWIS BRISBOIS BISGAARD & SMITH LLP

cc:   Counsel for Plaintiff (via ECF)




                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                        www.lewisbrisbois.com
